Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 17/039,535, filed on September 30, 2020. Applicant on November 20, 2020 canceled claims 1-20 and added new claims 21-54. Claims 21-54 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of Application No. 15/589,226, filed May 08, 2017, which is a continuation of Application No. 15/455,701, filed March 10, 2017, which is a continuation of Application No. 14/978,802, filed December 22, 2015, which claims priority from Provisional Application No. 62/095,640, filed December 22, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) filed on September 30, 2020 complies with MPEP § 609.02 and is accepted by the Examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23 are directed towards a method, claims 24-44 are directed towards a tangible, non-transitory, machine-readable medium and claims 45-54 are directed towards a method, which are among the statutory categories of invention.

Claims 21-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite dispatching truckers for transporting fluids between related sites.

Claim 21 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, forming a tank run record indicating a set of fluid transport tasks, the tank run record indicating fluid is to be transported from a first site to a second site; selecting, an account having information to display to a driver, the selecting being based on requirements associated with the tank run record and a score associated with the account, wherein the driver or vehicle thereof is indicated by the account as being usable for performing the set of fluid transport tasks; updating the tank run record to indicate that a first task of the set of fluid transport tasks was completed based on the second message; and updating the tank run record to indicate that a second task of the set of fluid transport tasks was completed based on the third message, wherein: the tank run record indicates that the first task is completed before the tank run record is updated to indicate that the second task was completed, and the tank 
Claim 24 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, forming a tank run record indicating a set of tasks associated with a fluid-handling site; obtaining an account based on information associated with the tank run record, wherein an entity is indicated by the account, and wherein at least one of a driver or a vehicle associated with the entity is indicated as performing the set of tasks and updating the tank run record to indicate that a task of the set of tasks was completed based on the second message constitutes methods based on commercial interactions involving business relations and managing personal behavior. The recitation of the server system, mobile device and sensors does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea. Claim 45 recite certain method of organizing human activity for similar reasons as claim 24.

The judicial exception is not integrated into a practical application. In particular, Claim 21 recites wirelessly sending, by the server system, a first message to a mobile computing device of the driver after the account is indicated as selected, wherein the driver is a user of the mobile computing device and the driver previously logged the mobile computing device into the account; obtaining, by the mobile computing device, a geolocation of the driver or vehicle indicated by the account with a global positioning system (GPS) sensor of the mobile computing device; presenting, by the mobile computing device, a user interface on the mobile computing 
Claim 24 recites wirelessly sending, by the server system, a first message to a mobile computing device after obtaining the account and after a user of the mobile computing device logs into the account; obtaining, by the mobile computing device, an indication of a geolocation of the driver or vehicle with a sensor of the mobile computing device; presenting, by the mobile computing device, a user interface that is based on the cached first data after the indication indicates the driver or vehicle arrived at the fluid-handling site; wirelessly sending, by the mobile 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the server system comprising memory storing instructions executable by processors, site sensors, GPS sensors, tangible, non-transitory, machine-readable medium storing executable instructions by processors, mobile device and the sensor and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0047]; [0050]; [0054]-[0055]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Regarding the dependent claims, dependent claims 3, 5 and 7 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 22, 23, 26, 28-38, 41, 43, 44, 46, 48, 49 and 54 recites obtaining, sending, receiving, displaying and storing respectively, which are considered insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into 

Reasons Claims are Patentably Distinguishable from the Prior Art
Claims 21-54 were analyzed in view of the prior art on record and it is determined not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.
In regards to the independent claims, the prior art does not teach or fairly suggest: 
(Claim 21)	“… forming, by the server system, a tank run record indicating a set of fluid transport tasks, the tank run record indicating fluid is to be transported from a first site to a second site, the first site or the second site having one or more sensors by which a fluid level in a tank is indicated to the server system…
caching, on the mobile computing device, first data of the first message in memory of the mobile computing device before the driver arrives at the first site… 
presenting, by the mobile computing device, a user interface on the mobile computing device based on the cached first data in response to determining, with the mobile computing device, based on the obtained geolocation, that the driver or vehicle has arrived at the first site; 
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle is determined to have arrived at the first site…”

(Claim 24)	“… caching, by the mobile computing device, first data of the first message in memory of the mobile computing device, the caching occurring before the driver or vehicle associated with the entity arrives at the fluid-handling site… 
presenting, by the mobile computing device, a user interface that is based on the cached first data after the indication indicates the driver or vehicle arrived at the fluid-handling site; 


(Claim 45)	“…caching, by the mobile computing device, first data of the first message in memory of the mobile computing device, the caching occurring before the driver or vehicle associated with the entity arrives at the fluid-handling site…
forming, by the mobile computing device, a user interface that is based on the cached first data after the indication indicates the driver or vehicle arrived at the fluid-handling site; 
wirelessly sending, by the mobile computing device, a second message from the mobile computing device to the server system after the driver or vehicle arrives at the fluid-handling site…”

Examiner finds that Ulm et al. (US 20150032491 A1) teaches a computer program, method, and system of preparing and processing electronic work orders (see par. 0003). In particular, Ulm discloses preparing and processing an electronic work order to facilitate a business transaction between an organization, such as a transportation company, and a customer (see par. 0029), the electronic work order including instructions to move a certain amount of oil from the tank to the processing facility. The work order contains information about the customer, a specific tank or tanks from which the customer would like to remove oil. The work order may set forth a schedule of pick-ups (see par. 0041) and providing graphical user interfaces with a plurality of inputs such as text boxes, radio buttons, checkboxes, drop down menus, signature fields, and other inputs for inputting information into the electronic work order (see par. 0075). Ulm further teaches the driver device allows the driver to manually input a work order and the driver device receives transmissions from the other devices indicative of the electronic work order to be performed. If the driver is outside an area with communication and returns to the area, he can select the exemplary "transmission status" button to display a screen that informs the 
Crocker et al. (US 20140310041 A1) teaches a method and a system for scheduling and distributing multiple dispersed perishable loads of pre-mixed concrete to multiple different delivery sites (see par. 0002). In particular, Crocker discloses dispatching multiple delivery units to load sites and delivery sites. The location of the delivery units are transmitted via unit transceiver to a server transceiver and entered into a database stored by at least one server, which may be operated by the operator or in the "cloud." The unit transceiver may be configured to communicate with the server transceiver by any of various forms of wireless communication, such as a GPS device configured for two-way communication. By way of example, the unit transceiver may be configured to automatically transmit to the server transceiver periodically, or the unit transceiver may be in constant communication with the server transceiver (see par. 0059) and the transport itinerary is provided on a graphic display, such as a GPS device or smart phone having GPS capability. The unit transceiver receives the transport itinerary and communicates it to a device having graphic display or GPS capabilities, so that the driver of the delivery unit can follow the route provided (see par. 0068).
Although Ulm and Crocker teach creating work orders to transport oil between locations and tracking and providing delivery routes to drivers, Ulm and Crocker, individually and in combination, fail to teach the specific case of a server forming a tank run record indicating fluid is to be transported to a site as well as indicating fluid levels in a tank to a server system. Furthermore, Ulm and Crocker do not sufficiently teach caching messages the memory the driver’s mobile device before the driver arrives and presenting the message based on the geolocation information determining that the driver or vehicle has arrived at the site. Therefore, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baron (US 20120143644 A1) – The invention is applicable to a transportation operation including a port operation and a rail operation servicing a plurality of independent mine sites and wherein it is desirable to facilitate scheduling and rescheduling transportation activities by a scheduling operator in order to maximize transportation efficiency and throughput.

Davidson et al. (CN 103827925 A) - Various embodiments of the present invention are directed to an efficiency management system configured for evaluating various operational efficiencies based on operational data. In certain embodiments, the efficiency management system is adapted for use as a vehicle fleet management system and configured for receiving operational data from a fleet of vehicles and vehicle operators, and for segmenting the received operational data into a plurality of activity segments. Various embodiments of the vehicle fleet management system may also be further configured for generating a graphical representation of the identified activity segments. idle time ratio generated by the fleet management computer system and idle time, can be used for evaluating the efficiency of the vehicle and/or vehicle driver associated fleet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624